Citation Nr: 9901298	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-23 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
veterans death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active air service from January 1951 to May 
1955.  He died in April 1994.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Portland Regional Office (RO) which 
denied the appellants application to reopen her claim of 
service connection for the cause of the veterans death on 
the basis that new and material evidence had not been 
submitted.  Her original claim for service connection for 
cause of death was denied by the Albuquerque RO in November 
1994.  In a July 1997 decision, the Board reopened the 
appellants claim and remanded the matter for additional 
development of the evidence.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal has been obtained by 
the RO.

2.  The cause of the veterans death in April 1994 was 
multiple systems failure as a consequence of sepsis, 
cirrhosis and diabetes mellitus.  

3.  The consensus of the medical evidence of record is that 
the veterans fatal cirrhosis had its inception in service.  

4.  The evidence is in relative equipoise at to whether the 
veterans cirrhosis was the result of viral hepatitis or 
alcoholic hepatitis due to alcohol abuse.



CONCLUSION OF LAW

Resolving the benefit of the doubt in the appellants favor, 
a disability incurred in or aggravated by active service 
substantially or materially caused or contributed to the 
veterans death.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of the veterans service medical records shows that 
his January 1951 enlistment examination report is negative 
for pertinent complaints or abnormalities.  In-service 
medical records show that in March 1954, he was treated for 
complaints of pain in the right lower quadrant.  The examiner 
noted that the veteran had been seen in sick call before with 
similar complaints, but that his pain was not localized.  The 
veteran denied nausea, vomiting, or diarrhea.  On 
examination, his abdomen was nontender, and there were no 
masses felt.  In May 1954, he was seen and reported that he 
felt he had appendicitis; he stated that he had experienced 
an onset of generalized lower abdominal pain one week earlier 
which had persisted, accompanied by slight nausea.  He denied 
vomiting, dysuria or increased frequency of urination.  The 
abdomen was soft and nontender without rigidity.  The 
impression was possible subsiding appendicitis colic.

An August 1954 service medical record shows that the veteran 
complained of a steady, dull pain in the right lower quadrant 
and stated his kidneys bothered him.  He denied burning, 
vomiting, or diarrhea.  Examination of the abdomen was 
negative except for mild right lower quadrant pain on deep 
palpitation and some rebound tenderness.  The impression was 
rule out chronic appendicitis, questionable genitourinary 
infection.

The veterans May 1955 military separation medical 
examination report is negative for pertinent complaints or 
abnormalities.  His heart was normal on examination and 
laboratory testing and chest X-ray studies were negative.

Service personnel records show that in March 1953, the 
veteran underwent trial by Special Court Martial.  A 
transcript of the proceedings reveals that in January 1953, 
he participated in an all-day drinking party with three other 
soldiers.  He testified that, primarily together with another 
soldier, he consumed 3 fifths of whisky and several cans of 
beer during the party.  Later that night, he and his friends 
stole a sergeants car as a joke and were subsequently 
involved in an automobile accident.  The veteran was 
incarcerated after this incident pending trial.  At his 
trial, he testified that he began drinking large amounts of 
alcohol on off-duty hours since he had been assigned to his 
then present duty station in October 1952 as he was unhappy 
there.

A review of private post-service medical evidence from June 
1975 to October 1991 shows a history of various disorders 
including gallstones, kidney stones, colon problems, chronic 
obesity, hypertension, diabetes, heart disease, persistent 
diarrhea, and degenerative arthritis.  In August 1979, the 
veteran underwent a cholecystectomy for treatment of 
cholecystitis and cholelithiasis.  The operative report noted 
that the liver showed considerable cirrhosis for a person his 
age.  An abdominal ultrasound in April 1985 showed possible 
fatty metamorphosis of the liver without focal disease.  An 
August 1986 abdominal ultrasound showed presumed hepatic 
changes secondary to fatty metamorphosis or fibrosis.  

In December 1993, the veteran was hospitalized with massive 
gastrointestinal bleeding.  The hospitalization report also 
noted chronic renal insufficiency with creatinine and 
cryptogenic cirrhosis.  Relative to the cryptogenic 
cirrhosis, it was noted that he had had significant alcohol 
intake many years earlier, but none for several decades.  A 
review of his medical records showed that cirrhosis had been 
noted at the time of the 1979 cholecystectomy.  Complications 
of the cryptogenic cirrhosis included portal hypertension 
with gastric varices, splenomegaly, and coagulopathy.  He was 
discharged from the hospital in February 1994.

The veteran was again hospitalized in March 1994 with an 
obvious septic knee, and subsequently developed septic shock, 
acute pulmonary edema, adult respiratory distress syndrome, 
and ultimately multiple organ systems failure, including 
renal failure and mild hepatic failure.  He was able to 
oxygenate, but progressively deteriorated and developed 
inexorable renal failure with progressive severe azotemia and 
elevation of his creatinine.  Liver failure and respiratory 
failure were present, but to a lesser extent than the above.

The veteran died in April 1994; the certificate of death 
lists the cause of death as multiple systems failure as a 
consequence of sepsis, cirrhosis and diabetes mellitus.  It 
was also noted that a significant condition contributing to 
death was arteriosclerotic peripheral vascular disease.

In a January 1996 statement, K. Feldman, M.D., the veterans 
private physician, indicated that the veteran had been 
hospitalized in December 1993 for massive bleeding from 
gastric variceal hemorrhages.  He indicated that he had 
performed a gastrectomy for control of the condition, but the 
veteran remained ill for several weeks thereafter and died as 
a result of multiple organ system dysfunction, following a 
long preterminal hospitalization.  Dr. Feldman noted that at 
the time of the operation, the veteran had advanced 
cirrhosis, the etiology of which had not been determined.  He 
noted, however, that a review of his medical records showed 
that cirrhosis was present in the 1970s.  Additionally, he 
indicated that a review of his service medical records had 
shown that the veteran had been seen on multiple occasions by 
military physicians for abdominal discomfort, and although a 
diagnosis was never rendered, they opined that it might have 
been stress related.  Dr. Feldman also noted that, during the 
veterans service, he had consumed large amounts of alcohol, 
a practice which ceased at his separation from service.

In light of these facts, Dr. Feldman stated that it was 
entirely possible, in fact perhaps even likely that the 
veterans cirrhosis, which ultimately caused disability and 
demise, had its inception in service.  He noted that it was 
possible that the veterans in-service abdominal pain was in 
fact chronic hepatitis, possibly alcoholic hepatitis, which 
subsequently yielded advanced cirrhosis and ultimately 
resulted in his death.  He stated that it was also possible 
that the cirrhosis was initiated by stress-related drinking; 
he noted that this was particularly salient, as the veteran 
was not an alcohol user either before or after service.  In a 
December 1996 addendum, Dr. Feldman indicated that he based 
his conclusions that the veterans cirrhosis could have had 
its inception in service on a careful review of the veterans 
medical files, including his service medical records.

In an October 1997 opinion, a VA examiner indicated that 
after a detailed review of the veterans claims folder, the 
VA examiner agreed with Dr. Feldman that the veterans 
cirrhosis, which ultimately caused his demise, had its 
inception in service.  The examiner noted that it was 
documented that he did not drink before service, and that he 
stopped drinking after service.  It also noted that there 
were multiple complaints in the service medical records of 
abdominal pains which could not be ruled out as having a 
hepatic etiology.  It also observed that the service medical 
records contained an episode of elevated white blood cell 
count, noted at the same time that the veteran was 
experiencing abdominal pain; thus, it was felt that a viral 
hepatitis could not be ruled out.  In sum, it was indicated 
that there was a high probability that alcoholic or viral 
hepatitis incurred in service subsequently yielded advanced 
cirrhosis which ultimately resulted in the veterans death.

In February 1998, a VA physician indicated that it was his 
medical opinion that the veterans cirrhosis which ultimately 
caused his death was probably related to alcohol consumption 
in service.  He stated that, as the veteran had no history of 
viral hepatitis, it would be reasonable to assume that his 
cirrhosis was due to alcohol use during service.
II.  Applicable Law and Regulations

To establish service connection for the cause of the 
veterans death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 
38 C.F.R. § 3.312 (1998).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service; however, no compensation shall be paid if the 
disability is a result of the veterans own willful 
misconduct or abuse of alcohol or drugs.  38 U.S.C.A. § 1110; 
38 C.F.R. §§3.1(n), 3.301(c)(2).  The term compensation 
is defined for purposes of title 38 as a monthly payment 
made by the Secretary to a veteran because of service-
connected disability, or to a surviving spouse, child, or 
parent of a veteran because of the service-connected death of 
the veteran occurring before January 1, 1957.  38 U.S.C. § 
101(13).

Under applicable regulations, the simple drinking of 
alcoholic beverage is not of itself willful misconduct.  The 
deliberate drinking of a known poisonous substance or under 
conditions which would raise a presumption to that effect 
will be considered willful misconduct.  If, in the drinking 
of a beverage to enjoy its intoxicating effects, intoxication 
results proximately and immediately in disability or death, 
the disability or death will be considered the result of the 
persons willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin.  38 C.F.R. § 3.301(c)(2).

Under 38 C.F.R. § 3.301(d), an injury or disease incurred 
during active military, naval, or air service shall not be 
deemed to have been incurred in line of duty if such injury 
or disease was a result of the abuse of alcohol by the person 
on whose service benefits are claimed.  For the purposes of 
this section, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user.

In November 1996, the VA General Counsel determined that for 
claims filed after October 31, 1990, section 8052 of the 
Omnibus Budget Reconciliation Act of 1990 (which amended 38 
U.S.C.A. §§ 105(a), 1110 and 1131), precluded an injury or 
disease that was a result of a persons own abuse of alcohol 
or drugs from being considered incurred in line of duty, as 
required by 38 U.S.C.A. § 105(a), and thus, precluded any 
resulting disability or death from being considered service 
connected.  As such, the General Counsel decided that the Act 
prohibited the payment of dependency and indemnity 
compensation based on a veterans death resulting from such a 
substance-abuse disability or on the basis that the veteran 
was in receipt of or entitled to receive compensation for 
such a disability continuously rated totally disabling for an 
extended period preceding death.  VA O.G.C. Prec. Op. No. 11-
96 (Nov. 15, 1996), 61 Fed. Reg. 6,670 (1996); see also VA 
O.G.C. Prec. Op. No 2-97 (Jan. 16, 1997), 62 Fed. Reg. 15,565 
(1997).  These VA General Counsel Opinions are binding on the 
Board. 38 U.S.C.A. § 7104(c) (West 1991).

In Barela v. West, 11 Vet. App. 280 (1998), however, the U.S. 
Court of Veterans Appeals (Court) held that section 1110, by 
its terms, prohibits only the payment of compensation for 
disability due to alcohol and drug abuse; it does not bar an 
award of service connection.  See also VA O.G.C. Prec. Op. 
No. 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31,263 (1998). 

The standard of proof to be applied in decisions on claims 
for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under 
that provision, a claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  The preponderance of the evidence must be 
against the claim for benefits to be denied.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
law requires that the claimant prevail.  See Gilbert v. 
Derwinski, 
1 Vet.App. 49 (1990).

III.  Analysis

The appellant contends that service connection for the cause 
of the veterans death is warranted as his fatal cirrhosis 
had its inception during his active service.  The Board has 
carefully reviewed the medical evidence of record, with 
particular attention to the etiology of the veterans fatal 
cirrhosis.  In this case, the medical evidence of record 
clearly establishes that the veterans cirrhosis did, in 
fact, have its inception in service.  In a January 1996 
statement, the veterans private physician indicated that 
it was entirely possible, in fact perhaps even likely 
that the veterans cirrhosis, which ultimately caused 
disability and demise, had its inception in service.  
Additionally, in October 1997 and February 1998 opinions, two 
VA examiners also concluded that the veterans fatal 
cirrhosis had its onset in service.  

However, the etiology of the veterans cirrhosis is 
uncertain.  The service personnel records show that he 
consumed a large quantity of alcohol in service, and this 
fact is not disputed.  Service medical records show that he 
was treated on occasion for abdominal pain, and that he had 
an elevated white blood cell count.  His private physician 
opined that the in-service abdominal pain was in fact chronic 
hepatitis, possibly alcoholic hepatitis, which subsequently 
yielded advanced cirrhosis and ultimately produced his death.  
In a February 1998 opinion, a VA physician indicated that the 
veterans fatal cirrhosis was probably related to alcohol 
consumption in service.  

As set forth above, alcohol abuse is deemed by statute to be 
the result of willful misconduct; therefore, compensation for 
disability or death resulting from a veterans own alcohol 
abuse is prohibited.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 
3.301(a), (c)(2).  Accordingly, payment of compensation would 
not be warranted if the veterans cirrhosis was incurred in 
service, secondary to alcohol abuse.  

However, the Board notes that the record contains another 
medical opinion suggesting an alternative etiology for the 
veterans hepatitis, namely, viral hepatitis.  In the October 
1997 VA opinion, the examiner noted that service medical 
records showed an elevated white blood cell count at the same 
time the veteran was experiencing abdominal pain; thus, the 
examiner concluded that a viral hepatitis could not be ruled 
out.  As such, she indicated that there was a high 
probability that either alcoholic or viral hepatitis 
incurred in service subsequently yielded advanced cirrhosis 
which ultimately resulted in the veterans death.

As indicated above, under the benefit-of-the-doubt rule in 38 
U.S.C.A. § 5107(b), for the appellant to prevail, there need 
not be a preponderance of the evidence in her favor, but only 
an approximate balance of the positive and negative evidence.  
In other words, the preponderance of the evidence must be 
against the claim for the benefit to be denied.  Gilbert, 1 
Vet.App. at 54.  Given the medical opinions set forth above, 
such a conclusion cannot be made in this case.  The evidence 
is deemed to be in relative equipoise as to whether the 
veterans fatal cirrhosis was due to viral hepatitis or 
alcohol abuse of in-service origin.  Thus, the appellant 
prevails in her quest for service connection for the cause of 
the veterans death.


ORDER

Service connection for the cause of the veterans death is 
granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
